DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 8, and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Tanaka et al. (US 2006/0164484).
Tanaka et al. shows a printing apparatus 1 comprising:  a carrying platform 54 [0049] configured to carry a substrate P; a cartridge 11 configured to store and supply ink; and a print head 3 [0046] configured to atomize the ink into ink droplets on a printing region of the substrate [0106].  Regarding claim 8, Tanaka et al. further shows an air inlet channel (a flow meter) 16 configured to control the amount of the ink supplied by the cartridge and entering the print head [0114] (because air is introduced the inlet channel 16 into the print head so that ink can be appropriately dispensed by the printing apparatus, the channel 16, respectfully, reads on the flow meter as recited).  Regarding claim 12, Tanaka et al. also shows a control unit 68 configured to control the print head to uniformly move in a first direction [0179].
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2006/0164484).
Tanaka et al. does not disclose the ink droplets having a diameter as recited, however, Tanaka et al. does disclose sizes of nozzles spraying the ink  [0229].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Tanaka et a. by replacing the nozzles with nozzles having diameters to spray the ink droplets having the recited diameters or any other diameter.  Regarding claim 11, the distance between the print head and the substrate would have been a matter of design choice when designing the printing apparatus.
Allowable Subject Matter
6.	Claims 3-5, 7, 9, 10, 13, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
7.	Claims 15-19 are allowed.
8.	Applicant is respectfully reminded that non-elected claim 6 must be cancelled when this case goes to allowance.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Matsuyama is pertinent to the Applicant’s invention.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763